OPINION — AG — ** BEGINNING SALARY OF SENATOR (LEGISLATOR) ** " SENATOR PAYNE WAS ELECTED STATE SENATOR AT A SPECIAL ELECTION HELD THROUGHOUT DISTRICT ON DECEMBER 22, 1956, AND A CERTIFICATE OF ELECTION WAS ISSUED TO HIM BY THE STATE ELECTION BOARD UNDER DATE OF JANUARY 7, 1957. HE WAS SEATED AS A MEMBER OF THE SENATE ON JANUARY 15, 1957, AND EXECUTED LOYALTY OATH AND OATH OF OFFICE ON JANUARY 16, 1957. WHEN WOULD HIS SALARY BEGIN ? " — JANUARY 15, 1957 CITE: ARTICLE XV, SECTION 2, ARTICLE V, SECTION 30, ARTICLE V, SECTION 21, 51 O.S. 36.1 [51-36.1], OPINION NO. NOVEMBER 9, 1956 — WINTERS (FRED HANSEN)